September 4, 1962

Honorable J. W. Edgar          Opinion No. W-1434
Commissioner of Education
Texas Education Agency         Re:   Whether Article 2775a,
Austin, Texas                        Vernon's Civil Statutes,
                                     applies to county line
Dear Dr. Edgar:                      school districts.
       You have requested the opinion of this office as to
whether Article 2775a, Vernon's Civil Statutes, applies to
an independent school district which includes portions of
two counties.
       Article 2775a reads as follows:
           "In all independent school districts in
      counties having a population of eight hundred
      thousand (800,000) .ormore according to the
      last preceding Federal Census, created or
      organized as independent school drstricts
      under the General Laws, the position or office
      of each member of the Board of Trustees shall
      be identified by a number. Immediately upon
      the taking effect of this Act, the positions
      shall be numbered in the order in which the
      terms of office expire, the first two (2)
      or three (3) terms which next expire after the
      effective date of this Act to be numbered one
       1 and two (2), or one (l), two (2) and three
       3
      I 1 as the case may be, and the next succeeding
      terms expiring to take the next larger numbers,
      until all of the positions have been numbered.
      Thereafter, any candidate offering himself for
      a position as Trustee of such district in any
      election shall in filing as a candidate indicate
      the number of the position for which he desires
      to run. His application for a place on the
      ballot shall disclose the position number for
      which he is a candidate, or the name of the
      member he desires to oppose. Acts 1953, 53rd
      Leg., P. 112, ch. 76, l3 1.”
       The Carrollton Independent School District, created or
organized under General Law, lies in part in Dallas County and
Hon. J. W. Edgar, page 2 (WW-1434)


in part in Denton County. Dallas County now has a population
in excess of 800,000, while Denton County has less than 50,000,
and a question has been raised as to whether the Carrollton
Independent School District should be~required to elect the
members of its Board of Trustees in accordance with the pro-
visions of Article 2775a. It is the conclusion of this office
that the said statute does not apply to county line school
districts.
       Article 2775a provides "In all independent school dis-
tricts in counties having a opulation of eight hundred thou-


            "An elastic preposition In other cases,
       expressing relation of presence, existence,
       situation, inclusion, action, etc.; inclosed
       or surrounded by limits, as in a room; also
       meaning for, in and about, on, within, etc.,
       according to context."
Thus we must hold that the phrase "in counties," as used in
Article 2775a, does not mean "partially within," The phrase
connotes limits, and the only descriptive limit with which we
are provided by the statute is the county.  Therefore, it fol-
lows that the limit of the statute's effect is the perimeter
of the county which has a population in excess of 800,000. The
same election rules must apply to the whole of an independent
school district, so we must hold that Article 2775a applies
only to independent school districts wholly contained within the
boundaries of counties having a population of eight hundred thou-
sand (800,000) or more according to the last preceding Federal
Census.
       Further support for the above holding may be found in
Article 277513,which specifically provides for place election of
school trustees in county line school districts. This statute,
of course, is of limited application, due to the inclusion of
population brackets, and the Carrollton Independent School Dis-
trict is not affected. The statute~does, however, indicate
the intent of the Legislature, inasmuch as it reflects a legis-
lative awareness of the difference between single-county districts
and county line districts.
                            SUMMARY
           Article 2775a, Vernon's Civil Statutes,
           which provides for place election of
.   Hon. J. W. Edgar, Page 3 (WW-lL/34)


                school trustees in independent school
                districts located in counties having
                a population of 800,000 or more, does
                not apply to county line school dis-
                tricts, since such school districts
                are not located "in" any single county.

                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas




    MLQ:zt:ms
                               B~&&ic~~
                                   Assistant'

    APPROVED:
    OPINION COMMITTEE
    W. V. Geppert, Chairman
    L. P. Lollar
    Arthur Sandlin
    Ernest Fortenberry
    REXIEWED FOR THE ATTORNEY GENERAL
    By: Leonard Passmore